United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                   No. 00-2843
                                  ___________

Shirley Curd,                           *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Hank’s Discount Fine Furniture, Inc.,   *   Appeals from the United States
                                        *   District Court for the
            Appellee.                   *   Eastern District of Arkansas.

                                          [PUBLISHED]
                                  ___________

                                   No. 00-3319
                                  ___________

Shirley Curd,                          *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Hank’s Discount Furniture, Inc.; Hank *
Browne, individually; Jennifer Browne, *
individually; Ron Gatto, individually, *
                                       *
             Appellees.                *
                                   ___________

                          Submitted: October 18, 2001
                              Filed: December 5, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Shirley Curd appeals the district court’s1 grant of summary judgment to Hank’s
Discount Furniture (Hank’s), in her lawsuit under Arkansas state law and Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Title VII). Curd also
challenges the dismissal of another lawsuit that she brought under 42 U.S.C. § 1985.
We affirm both judgments.

       Hank’s, which operates a chain of furniture stores, had employed Curd as an
office manager at its Searcy, Arkansas store. During the period in question, Ron
Gatto supervised ten of Hank’s twenty stores, including the Searcy store. In an e-mail
dated May 20, 1999, Curd complained to Gatto that she was offended upon seeing “a
salesman standing on the showroom floor with his pants open tucking in his shirt,”
and added that she had “voiced [her] opinion about this on numerous occasions in
[the] store.” On June 26, Hank’s terminated Curd. Hank’s later opposed Curd’s
application for unemployment benefits, which the Arkansas Employment Security
Division (ESD) denied initially but later granted after holding a hearing.

      Curd sued Hank’s, alleging that Hank’s had discharged her in retaliation for
sending the e-mail concerning shirt-tucking, and had committed the state law tort of


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
                                         -2-
outrage by wrongfully opposing her application for unemployment benefits. The
district court granted summary judgment for Hank’s. As to the Title VII claim, the
court found that Curd had not shown the purported reasons for her discharge--poor
work performance, a bad attitude, customer complaints of rudeness, and slapping her
manager--were pretext for a retaliatory motive. The court also found that Curd’s
state-law claim for outrage failed because Hank’s actions were not extreme and
outrageous.

       Meanwhile, Curd brought a lawsuit under 42 U.S.C. § 1985(2) and state law
against Hank’s; its owner, Hank Browne; his daughter Jennifer Browne, who
represented Hank’s in Curd’s initial case; and Gatto. Upon defendants’ motion, the
district court dismissed Curd’s complaint on several alternative grounds, including
that she failed to state a claim.

      In these consolidated appeals, Curd challenges both judgments and several pre-
judgment rulings, namely, the district court’s refusal to compel the ESD to produce
documents, and the court’s refusal to disqualify Judge Eisele for bias, or to levy
sanctions against Hank’s.

       Upon our de novo review of the summary judgment record, we conclude the
district court properly entered judgment in favor of Hank’s because Curd did not
make out a prima facie case of retaliation or a state law outrage claim. See Rose-
Maston v. NME Hosps., Inc., 133 F.3d 1104, 1107 (8th Cir. 1998) (standard of
review; this court affirms grant of summary judgment if evidence, viewed in light
most favorable to non-moving party, shows there is no genuine issue of material fact
and moving party is entitled to judgment as matter of law).

      To establish a prima facie case of retaliation, Curd had to show that she
engaged in protected activity, she was subjected to an adverse employment action,
and a causal connection existed between the protected activity and the adverse

                                        -3-
employment action. See Buettner v. Arch Coal Sales Co., 216 F.3d 707, 713-14 (8th
Cir. 2000) (prima facie case), cert. denied, 531 U.S. 1077 (2001).

       We do not believe Curd’s e-mail was protected activity. See Clark County Sch.
Dist. v. Breeden, 121 S. Ct. 1508, 1509-10 (2001) (per curiam) (to provide basis for
sexual harassment retaliation claim, complaint must have been about conduct that a
reasonable person could have found violated Title VII, that is, conduct that could
reasonably be found to be so severe or pervasive as to alter a term or condition of
employment); Folkerson v. Circus Circus Enters., Inc.,107 F.3d 754, 755-56 (9th Cir.
1997).

       In the alternative, we do not believe Curd met the causation requirement based
on the time lapse between the e-mail and her discharge, and the lack of other evidence
linking the two. See Sherman v. Runyon, 235 F.3d 406, 410 (8th Cir. 2000) (timing
of discharge should be evaluated in light of other evidence or lack of evidence).

       Further, we agree with the district court that Curd did not present evidence of
extreme and outrageous conduct, as required to maintain a tort-of-outrage claim. In
the employment context, an at-will employee cannot predicate a claim of outrage on
the mere fact that she was discharged, see City of Green Forest v. Morse, 873 S.W.2d
155, 156 (Ark. 1994); rather, the employer must have discharged her in a manner
which breached its duty to refrain from conduct that is so extreme and outrageous as
to go beyond all possible bounds of decency and to be utterly intolerable in a civilized
society, see Unicare Homes, Inc. v. Gribble, 977 S.W.2d 490 (Ark. Ct. App. 1998).
We conclude Hank’s conduct fell short of that standard as a matter of law. Cf.
Sterling v. Upjohn Healthcare Servs., Inc., 772 S.W.2d 329, 330 (Ark. 1989)
(supervisor’s pattern of conduct designed unjustifiably to discharge plaintiff,
including falsely accusing plaintiff of lying on his job application, falsely telling co-
workers plaintiff was always drunk, and requesting other employees to spy on
plaintiff, did not meet standard of egregiousness required for tort of outrage).

                                           -4-
    As to the other issues Curd raises, we affirm the district court without further
comment. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -5-